Citation Nr: 1312163	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  11-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 27, 2009, for the grant of service connection for traumatic degenerative joint disease, right knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for traumatic degenerative joint disease, right knee, assigning a 10 percent disability rating, effective November 27, 2009.  A notice of disagreement was filed in June 2010 with regard to the effective date assigned.  A statement of the case was issued in May 2011 and a substantive appeal was received in May 2011.  

The Veteran requested a videoconference hearing before the Board; however, he withdrew his request in February 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied entitlement to service connection for bilateral knee disability; a notice of disagreement was received in October 2008, a statement of the case was issued in June 2009, but the Veteran did not file a timely substantive appeal, and new and material evidence was not received within the one year period after the April 2008 rating decision.  

2.  An October 23, 2009, VA form 9, submitted by the Veteran constitutes an informal claim of service connection for right knee disability.  


CONCLUSION OF LAW

The criteria for an effective date of October 23, 2009 (but no earlier), for the grant of service connection for traumatic degenerative joint disease, right knee, have been met.  38 U.S.C.A. §§ 5107 , 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The earlier effective date appeal arises from his disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further VCAA notice is; therefore, not required in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's claims for compensation and medical records.  There is no indication of relevant, outstanding records which would support the Veteran's claim for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  An examination or medical opinion is not required, because the issue does not turn on any medical question.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date. 

Effective date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Where the claimant, or the claimant's representative, within the time specified, files a notice of disagreement with the decision of the agency of original jurisdiction, such agency will take such development or review action as it deems proper under the provisions of regulations not inconsistent with this title.  If such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, such agency shall prepare a statement of the case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of the case will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3). 

To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever time period ends later.  In the alternative, a substantive appeal may be filed within the extended time limits prescribed pursuant to a timely filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303. 

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2012).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In the instant case, no new and material evidence was received within the remainder of the appeal period after the statement of the case, or for that matter, in the one year period after the notice of the April 2008 decision.  Medical treatment and examination records were received, but these did not pertain to the knees.

In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

On October 2, 2007, the Veteran filed a formal claim of service connection for, in pertinent part, "knee injury."  

In an April 2008 rating decision, the RO denied entitlement to service connection for bilateral knee conditions.

In October 2008, the Veteran filed a timely notice of disagreement with regard to the denial of service connection.  A statement of the case was issued on June 15, 2009.  

On October 23, 2009, VA received a VA Form 9, (Appeal to Board of Veterans' Appeals) from the Veteran.  In November 2009, the RO advised the Veteran that it could not accept the Form 9 as a timely substantive appeal, because it was not received within the 60-day period from the date the RO mailed the statement of the case.  He was advised of his appeal rights, but did not submit a notice of disagreement with the decision.

As detailed, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction, in this case the RO, mails the statement of the case, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.303(b).  As the 1-year appeal period had expired, his substantive appeal must have been received on or about August 15, 2009.  

The communication received by VA on October 23, 2009, was not considered a timely substantive appeal with the April 2008 rating decision, as the substantive appeal was not received by August 15, 2009, which constitutes a 60-day period from the date the RO mailed the statement of the case.

As a timely appeal was not filed with the April 2008 rating decision, such decision is final.  38 U.S.C.A. § 7105.  

The Veteran contends that his claim should be viewed as pending since his initial claim for service connection in October 2007; but as just discussed, that claim was decided in April 2008, and became final when he failed to submit a timely substantive appeal and the RO closed his appeal.

He argued in his notice of disagreement that he was delayed in submitting a timely substantive appeal, because a prostate disease and heart attack in 2008 and 2009 interfered with his ability to obtain assistance from his representative.  In a statement dated in August 2010, he asserted that he had been unable to see his service officer to obtain help with the appeal due to treatment for possible prostate cancer and problems with diabetes.  

Equitable tolling is to be applied only when circumstances preclude a timely filing despite the exercise of due diligence, such as (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the regional office or the Board.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  The appellant bears "the burden of demonstrating that equitable tolling is warranted."  Checo v. Shinseki, 26 Vet. App. 130, 133 (2013). 

The United States Court of Appeals has recognized a three-part test to determine whether extraordinary circumstances justify equitable tolling: (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  Id.

The Veteran has not provided consistent reasons why he was unable to meet with his representative.  His notice of disagreement reports only difficulty meeting with his representative, and that the reasons for the difficulty consisted of prostate disease and a heart attack.  His statement two months later reports inability to meet with his representative due to possible prostate cancer and unspecified problems with diabetes.  His somewhat inconsistent statements do not explain why his health conditions prevented him from calling his representative.  

In addition, while he reports that these problems began in 2008 and extended into 2009; the record shows that he was able to file a notice of disagreement, submit evidence related to other claims and attend a VA examination during this period.  Finally, it is not apparent why a meeting with his representative would have been necessary, before he could have mailed in a VA Form 9.  The RO had informed him that the timely filing of this form was necessary to perfect his appeal.  Due diligence would have dictated that the form be filed; even if a meeting with the representative had not been possible.

This record does not show that the Veteran exercised due diligence or that extraordinary circumstances prevented him from timely filing his substantive appeal.  Therefore, equitable tolling is not for consideration.

The remaining way the Veteran could attempt to overcome the finality of the April 2008 decision is to request a revision of that decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decision has not been alleged and is not before the Board.

On November 27, 2009, the Veteran filed an informal claim to reopen entitlement to service connection for right knee disability.  He wrote that "I wish to reopen my case" and referred to his knee disability.  The RO granted service connection for right knee disability, assigning an effective date of November 27, 2009, the date of receipt of his claim to reopen.

The Board, however, construes his untimely substantive appeal, received on October 23, 2009, as an informal claim to reopen entitlement to service connection for right knee disability.  The Board finds that this submission constitutes a claim to reopen, and October 23, 2009, is the proper effective date in consideration of the effective date statutory provisions.  See 38 C.F.R. § 3.400.  

Thus, while the Board finds that the effective date provisions do not allow an effective date dating back to receipt of his original October 2, 2007 claim, due to the finality of the April 2008 rating decision, the Board does find that the proper effective date is October 23, 2009, which constitutes an informal claim to reopen entitlement to service connection for right knee disability.  

Based on the above, the earliest date of receipt of a reopened claim of service connection for right knee disability is October 23, 2009, the date the RO received the Veteran's untimely substantive appeal, which is construed as a claim to reopen.  However, an effective date earlier than October 23, 2009 is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to October 23, 2009, for the award of service connection for right knee disability.  

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

For the above reasoning, the Board concludes that an effective date of October 23, 2009, but no earlier, is warranted for the grant of service connection for traumatic degenerative joint disease, right knee.  


ORDER

An effective date of October 23, 2009, for the grant of service connection for traumatic degenerative joint disease, right knee, is granted.  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


